FILED
                            NOT FOR PUBLICATION                            MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30147

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00023-JDS

  v.
                                                 MEMORANDUM*
MARK STEVEN ELK SHOULDER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Mark Steven Elk Shoulder appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Elk Shoulder contends that his sentence is substantively unreasonable

because it is greater than necessary to accomplish the goals of sentencing. We

review for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

Although the 24-month sentence represents a significant upward variance from the

Guidelines range, we cannot say that the district court abused its discretion. The

sentence is substantively reasonable in light of Elk Shoulder’s criminal history and

breach of trust, including his repeated supervised release violations. See 18 U.S.C.

§ 3583(e); see United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006).

      AFFIRMED.




                                          2                                   13-30147